PER CURIAM.
The petition for belated appeal is granted. Petitioner shall be allowed a belated appeal from the April 11, 2000, judgment and sentence rendered in Jackson County Circuit Court case number 99-290-CF. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal, however, the Office of the Public Defender, Fourteenth Judicial Circuit, shall not be appointed, having previously withdrawn based on a conflict of interest.
PETITION GRANTED.
ERVIN, BOOTH and KAHN, JJ., concur.